LOTTINGER, Judge.
This is a suit by plaintiffs to recover rents due under a lease of a building to the defendant. From a judgment dismissing plaintiffs’ suit as well as defendant’s recon-ventional demand, but canceling the lease, plaintiffs have appealed.
The lease was executed on October 4, 1977. During the following month, defendant sold its Slidell assets to another finance company. In January 1978, defendant removed its furniture and fixtures and turned the keys over to a representative of plaintiffs.
The question at issue is whether there was agreement between the parties that defendant would seek a sublessee at an increased rental, or whether the lease would be terminated with some payment made by plaintiffs to defendant.
In his written reasons for judgment, the trial judge concluded that because of the close, friendly relationship between plaintiff and a representative of the defendant, any agreements to terminate the lease were handled in a clumsy and unbusinesslike manner. However, the trial judge further concluded that the parties agreed to terminate the lease as of the end of January, 1978, with defendant to receive $1,000.00 upon plaintiff renting the property to a new tenant. The agreement was later amended to delete the $1,000.00 payment when a delay occurred in obtaining a new tenant.
These are factual findings and conclusions by the trial judge, and after a thorough review of the record, we find no error.
Therefore, for the above and foregoing reasons, the judgment of the trial court is affirmed at plaintiffs-appellants’ costs.
AFFIRMED.